          CASE 0:13-cr-00042-DWF-JSM Doc. 338 Filed 02/24/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    United States of America,                                Criminal No. 13-42 (DWF)

                       Plaintiff,
                                                                  MEMORANDUM
    v.                                                       OPINION AND ORDER

    Ryan Timothy Solon,

                       Defendant.



Ryan Timothy Solon, pro se.

Andrew S. Dunne, Craig R. Baune, Gregory G. Brooker, James S. Alexander, and
LeeAnn K. Bell, Assistant United States Attorneys, United States Attorney’s Office,
counsel for the Government.



                                    INTRODUCTION

         This matter is before the Court on Defendant Ryan Timothy Solon’s (“Solon”) pro

se motion for compassionate release in light of the COVID-19 pandemic.1 (Doc. No. 331

(“Motion”).) The United States of America (the “Government”) opposes Solon’s




1
       The Court also received and considered Solon’s additional documentation
including the letters in support of his release from his parents and sister and his
conditional admission to the MN Adult and Teen Challenge treatment program. (Doc.
No. 331-1.)
       CASE 0:13-cr-00042-DWF-JSM Doc. 338 Filed 02/24/21 Page 2 of 6




Motion.2 (Doc. No. 126.) For the reasons discussed below, the Court respectfully denies

Thompson’s Motion.

                                   BACKGROUND

      On July 12, 2013, Solon pled guilty to one count of conspiracy to distribute 1,000

kilograms or more of marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

and 846. (Doc. No. 119; see also Doc. No. 1.) On November 5, 2014, this Court

sentenced him to 120 months’ imprisonment to be followed by a 5-year term of

supervised release. (Doc. Nos. 270, 272.)

      Solon, who is 42 years old, is currently incarcerated at Sandstone FCI in

Sandstone, MN with an anticipated release date of August 22, 2023. Federal Bureau of

Prisons, Inmate Locator, https://www.bop.gov/inmateloc/ (last visited Feb. 23, 2021).

Sandstone FCI reports no active COVID-19 cases among its inmates and 6 among its

staff, and 704 inmates and 47 staff who have recovered from the virus. Federal Bureau of

Prisons, COVID-19: Coronavirus, https://www.bop.gov/coronavirus/ (last visited

Feb. 23, 2021). Sadly, 1 inmate at the facility has died from COVID-19. Id.

      Solon, who is 42 years old, now moves for compassionate release on the grounds

that he is at increased risk of severe infection from COVID-19 because he suffers from

sleep apnea. (Motion at 1; see also Doc. No. 335-1 at 6-21 (“Medical Records”).) He

also expresses concern about the number of COVID-19 cases in his facility, and the



2
      Solon’s response to the Government’s opposition was due February 3, 2020.
(Doc. No. 334.) He did not submit one.


                                            2
        CASE 0:13-cr-00042-DWF-JSM Doc. 338 Filed 02/24/21 Page 3 of 6




impact the virus has had on his access to drug treatment programming. (Id. at 1-2.)

Solon asserts that compassionate release would allow him to participate in a drug

treatment program and to care for his aging parents. (Id. at 2.)

                                      DISCUSSION

       The First Step Act allows the Court to reduce a defendant’s term of imprisonment

if it finds that “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Such “extraordinary and compelling reasons” include

(1) medical conditions which diminish the ability of the defendant to provide self-care in

prison and from which he or she is not expected to recover, (2) age-related deterioration,

(3) family circumstances, and (4) other extraordinary and compelling reasons that exist

either separately or in combination with the previously described categories. U.S.S.G.

§ 1B1.13 (“Sent’g Comm’n Pol’y Statement” or “Statement”), cmt. n.1(a)(ii).

       If “extraordinary and compelling reasons” exist, a reduction of sentence is

appropriate when “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)” and “the reduction is consistent with

[the Sentencing Commission’s] policy statement.” Statement. The Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent they are

applicable.” 18 U.S.C. § 3582(c)(1)(A).

       Notwithstanding, a defendant may move for a sentence reduction only after

complying with an exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A). Specifically, a

defendant may move for a sentence reduction “[1] after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on


                                             3
        CASE 0:13-cr-00042-DWF-JSM Doc. 338 Filed 02/24/21 Page 4 of 6




the defendant’s behalf or [2] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .”3 Id.

       The record reflects that Solon requested compassionate release from the warden at

Sandstone FCI on September 16, 2020 (Doc. No. 335-1 at 2) and that it was denied on

September 26, 2020 (Doc. No. 333-1 at 9). Solon appealed the denial; however, it too

was denied on October 20, 2020. (Id. at 8.) Accordingly, the Court finds that his Motion

is properly before it.

       After a careful review of Solon’s Motion and other documentation, including his

Medical Records, the Court finds that his circumstances do not meet the demanding

standard necessary for compassionate release. According to the Centers for Disease

Control and Prevention, sleep apnea is not a medical condition that makes him

particularly vulnerable to severe infection from COVID-19. See Centers for Disease

Control and Prevention, Coronavirus Disease: People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited Feb. 23, 2021). Moreover, Solon’s Medical Records

indicate that his sleep apnea is in remission and that he has not used a CPAP machine in

several years. (Medical Records at 9.)




3
       Although judicially created exhaustion requirements may sometimes be excused,
no exception applies to a statutory command such as that presented in
Section 3582(c)(1)(A). See Ross v. Blake, 136 S. Ct. 1850, 855-57 (2016) (rejecting
judicially created “special circumstances” exception to the exhaustion requirement
unambiguously stated in the Prison Litigation Reform Act of 1995).


                                               4
        CASE 0:13-cr-00042-DWF-JSM Doc. 338 Filed 02/24/21 Page 5 of 6




       The Court also recognizes Solon’s concern about the number of COVID-19 cases

in his facility. It is correct and truly unfortunate that a large number of inmates and staff

at Sandstone FCI have been infected by the virus and that one inmate died.

Notwithstanding, this Court agrees with others that a generalized fear of contracting

COVID-19 is an insufficiently extraordinary and compelling reason to warrant release.

See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United States v.

Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020). It is promising though,

that no inmate at the facility is currently positive for COVID-19, and that most

individuals successfully recovered from COVID-19. The Court also notes that Sandstone

FCI continues to employ measures to mitigate the spread of the virus, and that the BOP

has currently administered over 52,000 doses of the COVID-19 vaccine to all staff and

inmates who wish to receive it.4 Federal Bureau of Prisons, COVID-19: Coronavirus,

https://www.bop.gov/coronavirus/ (last visited Feb. 23, 2021).


4
       Effective March 13, 2020, the BOP required all of its facilities to implement a set
of measures “to mitigate the spread of COVID-19” and “to ensure the continued effective
operation of the federal prison system.” See Federal Bureau of Prisons, BOP COVID-19
Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited
Feb. 23, 2021). Those steps include limiting visits and internal movement, increased
hygiene measures, and screening of both staff and inmates. (Id.) The BOP periodically
updates its Plan and is currently in Phase Nine. Federal Bureau of Prisons, Coronavirus
(COVID-19) Phase Nine Action Plan, https://prisonology.com/wp-
content/uploads/2020/08/COVID-19-Phase-9-COVID-Action-Plan.pdf. (last visited
Feb. 23, 2021).

        The BOP is also exercising greater authority to designate inmates for home
confinement. Federal Bureau of Prisons, COVID-19: Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Feb. 23, 2021). Since March 2020, the
BOP has transferred more than 21,000 inmates to home confinement. Id.


                                              5
        CASE 0:13-cr-00042-DWF-JSM Doc. 338 Filed 02/24/21 Page 6 of 6




       Finally, the Court recognizes and affirms Solon’s strong desire to complete drug

treatment and finds it a tragedy that important programming such as the residential drug

abuse program cannot safely take place in prison settings at this time. Notwithstanding,

the Court cannot overlook Solon’s criminal history to conclude that releasing him at this

time would adequately address the seriousness of the charges of Solon’s conviction,

promote respect for the law or provide a just punishment.5

                                      CONCLUSION

       For the reasons set forth above, the Court finds that Solon fails to present

extraordinary and compelling reason to warrant compassionate release. The Court also

finds that release is not appropriate because the § 3553(a) factors weigh against release.

                                          ORDER

       Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that Defendant Ryan Timothy Solon’s pro se motion for

compassionate release (Doc. No. [331]) is respectfully DENIED.


Date: February 24, 2021                            s/Donovan W. Frank
                                                   DONOVAN W. FRANK
                                                   United States District Judge




5
      While the Court finds that release is not appropriate, it reiterates its praise for
Solon’s commitment to rehabilitation and is confident that as vaccines become more
widely available, drug treatment programming will resume as well.


                                              6
